Citation Nr: 0709914	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-37 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  


FINDINGS OF FACT

1.  The veteran has PTSD due to an in-service sexual assault.

2.  The in-service sexual assault has been corroborated by 
credible evidence.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the 
veteran's claim.  Therefore, no further development of the 
record is required.  Although the record does not reflect 
that the veteran has been provided all required notice with 
respect to the disability-rating and effective-date elements 
of his claim, those matters are not currently before the 
Board and the RO will have the opportunity to provide the 
required notice before deciding those matters.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has PTSD as a result of sexual 
trauma while in service.  The evidence does not show, nor 
does he allege, that he was engaged in combat with the enemy 
during service or that his claimed in-service stressor was 
related to combat.  Therefore, corroborating evidence of the 
occurrence of the claimed stressor is required.  

Post-service treatment records from the VA White River 
Medical Center and the report of a March 2005 VA examination 
show that the veteran has been found to have PTSD as a result 
of sexual trauma in service.  In May 2005, the VA physician 
who examined the veteran in March 2005 wrote an addendum to 
his report.  In the addendum, he stated that he found no 
"markers" of the alleged assault in the veteran's medical 
records.  

Although the VA examiner found no "markers" in the 
veteran's medical records of a sexual trauma during service, 
the Board finds the veteran's report of sexual trauma to be 
credible and corroborated by a September 2004 statement from 
his VA internal medicine physician, Dr. O.  In Dr. O's 
statement, she noted that the veteran had sexually 
transmitted disorders that he must have contracted from his 
assailant.  She further found the veteran's recent revelation 
of the sexual assault to be credible.

The evidence is sufficient to establish that the sexual 
assault occurred.  There is also a clear diagnosis of PTSD 
and a link between the current symptomatology and the sexual 
assault.  Accordingly, the Board concludes that the veteran 
has PTSD due to a verified service stressor.

	
ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


